Citation Nr: 0736744	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for diabetes mellitus, associated with 
herbicide exposure, and assigned a 20 percent evaluation, 
effective September 26, 2002.  The Board notes that in a 
January 2004 Decision Review Officer (DRO) decision, the RO 
granted an earlier effective date of September 26, 2001 for 
the veteran's service-connected diabetes mellitus.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) 
(2007).  


FINDING OF FACT

Diabetes mellitus is currently manifested by the use of 
insulin, oral medication, and a restricted diet; activities 
are not regulated.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 letter sent to the veteran.  
In the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the September 2003 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  He 
was also provided statement of the case and supplemental 
statement of the cases in October 2003, April 2004, April 
2006, July 2006, September 2006, and May 2007, which provided 
him an additional 60 days to submit additional evidence or 
argument.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision from the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, given the 
communications regarding the evidence necessary to establish 
his claim, and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  Moreover, the disability evaluation is 
the subject of this appeal, and he has been given proper 
notice for it.  The effective date issue is moot in light of 
the decision below. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from April 
2006 to December 2006, and private treatment records dated 
September 1998 to May 2007.  Finally, VA provided the veteran 
with examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The veteran seeks a higher evaluation for his service-
connected diabetes mellitus, type II.  He contends during the 
May 2007 hearing that his diabetes has caused him to be 
fatigued most of the time which has restricted his 
participation in normal daily activities.  The veteran 
contends that his current disability is worse than the 
current evaluation contemplates.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
disability.  This matter is therefore to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  

The veteran has been assigned a 20 percent disability 
evaluation for his diabetes mellitus under Diagnostic Code 
7913.  Under this code, a 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2007).

In January 2003, the veteran was afforded a VA examination 
for his diabetes mellitus, type II.  During the examination, 
the veteran stated that he developed diabetes approximately 
ten years ago and stopped smoking approximately fifteen years 
ago.  The veteran admitted to following a diet of no sugars 
to lose weight, but he did not follow it on a consistent 
basis, and his exercise consisted of walking in the car lot 
where he was employed.  He indicated to the examiner that he 
had nocturia three times with no history of impotence or any 
tingling and numbness in the feet.  He admitted to measuring 
his blood sugars, which were noted as running around the 300 
level.  The veteran stated that he saw his doctor every three 
months for a checkup of his diabetes, and he was currently on 
insulin and Metformin for his diabetes mellitus, type II.  

Upon physical examination of the veteran, the examiner noted 
that the veteran's fundi revealed no gross retinopathy.  
Field of vision by confrontation appeared normal and there 
was no hepatojuglar reflux or edema of the feet.  His abdomen 
did not show any organomegaly.  Neurological examination of 
the veteran revealed normal strength in the upper and lower 
extremities with normal sensory appreciation, deep tendon 
reflexes, and gait.  The examiner diagnosed the veteran with 
diabetes mellitus, type II, mild renal glomerulosclerosis, 
hypertension, and hypothyroidism.  

In May 2003, the veteran underwent a second VA examination 
for his diabetes mellitus, type II.  The veteran informed the 
examiner that he was diagnosed with diabetes mellitus ten 
years ago along with blurred vision, polyuria, and increased 
blood sugar.  There had been no associated coma or 
hospitalization for his diabetes, and the veteran stated that 
he was initially treated with pills until he was hospitalized 
for acute pancreatitis in July 2001.  The veteran explained 
that since that time, there had been no recurrence of pain, 
but he had since required insulin and Metformin.  He informed 
the examiner that his blood sugar approximately a month ago 
was slightly elevated, and he was on a diet with increased 
raw fruits and vegetables.  The veteran denied numbness of 
the feet, but had a feeling "like swelling" when walking, 
without gross swelling.  He had had no erectile dysfunction, 
but occasional episodes of "low sugar."  The veteran 
presently weighed 270 pounds, and his weight had increased 
ten pounds in the past year.  

Physical examination of the veteran revealed a moderately 
obese, well developed, well nourished male, with normal pulse 
and respiration.  The eyes and ocular fundi disclosed 
arteriovenous (AV) nicking, but no hemorrhages or exudates.  
The examiner noted that the abdomen was flat without masses, 
tenderness, or organomegaly, and the bladder was not 
percussible.  The veteran's genitals, peripheral pulses, deep 
tendon flexes, vibratory and position senses, and 
neurological examination results were all normal.  The 
examiner diagnosed the veteran with metabolic syndrome 
consisting of diabetes mellitus, type II, arterial 
hypertension, dyslipidemia, diabetic nephropathy, and 
hypothyroidism.  

In May 2004, the veteran underwent his third VA examination 
for his diabetes mellitus, type II.  During the examination, 
the veteran stated that since the last VA examination in May 
2003, he had had increasing difficulties with tingling of his 
hands and feet on a constant basis.  He explained that it was 
difficult for him to grasp things and at times, his feet felt 
swollen even though they did not appear swollen.  The veteran 
indicated that he had frequent episodes of lightheadedness 
and dizziness associated with blood sugars in the 50s which 
occurred approximately twice a week, and he was not carefully 
following a diabetic diet.  The veteran admitted to having 
sexual activity once every two months, but denied having any 
bladder or bowel incontinence.  He did not have pruritus or 
ketoacidosis, and his urinary frequency was once at night and 
three to four times daily.  The veteran stated that his 
weight had not changed nor had his activities been restricted 
because of his diabetes.  He visited his diabetic care 
provider approximately three to four times a year and was 
currently prescribed Metformin and Novolin insulin, which he 
took orally and injected respectively, twice daily.  

Physical examination of the veteran revealed minimal loss of 
sensation over the heels with no detection of any numbness in 
the hands.  Examination of the feet revealed normal hair 
distribution and temperature with minimally deformed 
toenails.  Peripheral pulse was normal, and there were no 
ulcerations or stasis changes.  The examiner diagnosed the 
veteran with diabetes mellitus, type II, poorly controlled, 
with accompanying peripheral neuropathy of the hands and feet 
with variable symptoms.  In addition, the veteran was also 
diagnosed with diabetic glomeruloscleriosis/nephropathy and 
incompletely controlled hypertension.  

A fourth VA examination was provided to the veteran in 
September 2005.  The veteran explained to the examiner that 
his diabetes began approximately in 1993 and he currently 
visited his diabetic provider three to four times a year.  He 
denied gastrointestinal, bladder, and skin complications of 
diabetes, and did not have pruritus ani, hypoglycemia, or 
ketoacidosis.  The veteran stated he had had erectile 
dysfunction for the past two or three years, and his last 
episode of intercourse was one week ago from the date of this 
examination.  The veteran admitted to having swelling of his 
hands from time to time and numbness and tingling of the 
fingers and toes, but indicated that he had never had 
congestive heart failure or swelling of the ankles.  He was 
currently prescribed oral agents and insulin to control his 
diabetes with his overall body weight increasing by ten 
pounds over the last year.

Physical examination of the veteran revealed lung fields 
clear to auscultation and percussion.  Heart sounds were 
regular and the abdomen was noted as being obese and 
protuberant without palpable organ, mass, scar, or hernia.  
Position, vibration, and light touch were noted as being 
diminished to the malleoli bilaterally and his reflexes and 
ankle jerks were absent.  Knee jerks were noted as being 2/2.  
The examiner diagnosed the veteran with non-insulin dependent 
type II diabetes mellitus now insulin requiring, diabetic 
nephropathy, peripheral diabetic neuropathy of the lower 
extremities, hypertension secondary to diabetes, erectile 
dysfunction secondary to diabetes, and hypothyroidism.  

In July 2006, the veteran was afforded a fifth examination 
for his diabetes mellitus, type II.  The veteran explained to 
the examiner that he had been suffering from diabetes 
mellitus for approximately twelve years, but had no history 
of diabetic ketoacidosis or problems with hypoglycemia.  On 
average, he visited his diabetic care provider four times per 
year and his treatment included Metformin, taken two times 
per day, and Novolin insulin injections, administed two times 
per day.  He stated that due to his diabetes, he had tingling 
and numbness in the hands, feet and penis, and abnormal 
sensation all over his body.  He urinated three times a day 
at intervals of four hours, and at night, he urinated two 
times at intervals of five hours.  The veteran indicated that 
his diabetes did not affect his eyes, skin, arteries, or 
kidneys, but indicated that his diabetes affected his heart 
resulting in shortness of breath.  He also informed the 
examiner that his diabetes had resulted in his having trouble 
with typing and writing due to numbness, and he had been 
impotent for seven years.  

Examination of the right and left eyes including with the 
funduscope was within normal limits.  There were no signs of 
skin disease present.  Examination of the extremities 
revealed no atrophic skin changes, ulceration, gangrene, 
ischemic limb pain or persistent coldness.  Examination of 
the peripheral pulses revealed femoral pulse 2+, popliteal 
pulse 2+, dorsalis pedis pulse 2+, and anterior tibial pulse 
2+ bilaterally.  Neurological examination of the veteran 
disclosed findings of medial, radial and peroneal neuralgia 
and sensory dysfunction with findings of decreased sensation 
in both hands, fingers, feet, and toes.  Motor function was 
within normal limits for the upper and lower extremities.  
Diagnostic testing results showed a glucose of 132.  The 
urinalysis test was absent of protein, sugar, red blood 
cells, hyaline casts, and granular cast.  The examiner 
diagnosed the veteran with insulin dependent diabetes 
mellitus.  The examiner further added that the veteran's 
erectile dysfunction and peripheral neuropathy were both 
complications of his diabetes; however, the diabetes did not 
cause any restriction of activities nor did he have a non-
diabetic condition that was aggravated by his diabetes.  

Post service treatment records reflect continuing complaints 
and treatment for the veteran's diabetes mellitus, type II.  
A January 1999 private treatment record indicates that the 
veteran was encouraged to exercise, and the physician also 
noted that "there is room for improvement by diet and 
exercise, and . . . changes in his lifestyle will make a big 
difference to his glycemic profile."  Similarly, a July 2000 
private medical entry states that the veteran was encouraged 
to exercise and his diabetes was "poorly controlled."  
Additionally, during an August 2000 initial nutrition 
intervention, the veteran stated that he exercised by walking 
five to ten minutes three to four times a day at work, and an 
April 2003 private treatment note states that the veteran had 
started an exercise regime which included walking.  The Board 
also notes that a May 2007 private medical statement 
indicates that the veteran's diabetes resulted in peripheral 
neuropathy impairment which had caused distraction, 
discomfort, fatigue, and pain.  The private physician 
explained that while "[the] [veteran] continues to work full 
[-] time[,] . . . . his employer has made accommodations."  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for diabetes 
mellitus, type II.  Most importantly, the medical evidence of 
record does not show that his diabetes mellitus requires 
regulation of activities.  While the evidence is replete with 
the veteran's inability to control his glucose levels and his 
being on a restricted diet to assist with lowering his 
glucose levels, the evidence does not show that a physician 
informed the veteran that he had to regulate his activities.  
As previously stated, private treatment records reflect the 
veteran being counseled and encouraged to start an exercise 
program to help control his weight and diabetes.  
Furthermore, during the May 2004 VA examination, the veteran 
admitted to the examiner that his activities have not been 
restricted due to his diabetes, and none of the five VA 
examiners indicated that his activities should be regulated.  
In fact, the July 2006 VA examiner opined that the veteran's 
diabetes does not cause any restriction of activities.  The 
Board is certainly aware of the May 2007 private medical 
statement submitted on behalf of the veteran which discusses 
the overall impact of the veteran's condition, but the 
statement does not indicate a regulation of activities.  In 
fact, the statement explains that while the veteran's 
diabetes has caused impairment (i.e., peripheral neuropathy), 
he continued to work full-time.  While there is evidence of 
neurological symptomatology, he is currently separately rated 
for this disorder and compensated for any functional 
impairment due to peripheral neuropathy and nephropathy.  
Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.

The Board notes that the veteran's peripheral neuropathy of 
the upper and lower extremities, erectile dysfunction, and 
hypertension are associated with his diabetes.  As noted 
above, compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  In this case, the veteran is 
separately service-connected for peripheral neuropathy of the 
right upper extremity, rated as 10 percent disabling (from 
July 2006), peripheral neuropathy of the left upper 
extremity, rated as 10 percent disabling (from July 2006), 
peripheral neuropathy of the right lower extremity, currently 
rated as 20 percent disabling (10 percent disabling from 
September 2001 through May 2005), peripheral neuropathy of 
the left lower extremity, currently rated as 20 percent 
disabling (10 percent disabling from September 2001 through 
May 2005), and glomerulosclerosis and diabetic nephropathy 
with hypertension, rated as 30 percent disabling.  Therefore, 
the above regulation does not apply to the stated 
disabilities since compensable separate evaluations are 
currently in effect.  

As previously stated, the veteran's erectile dysfunction is 
also associated with his diabetes mellitus, type II.  Under 
Diagnostic Code 7522, deformity of the penis, with loss of 
erectile power, warrants a 20 percent evaluation and 
consideration of special monthly compensation.  There is no 
schedular rating for loss of erectile power alone.  In other 
words, loss of erectile power without penis deformity does 
not warrant a compensable rating (aside from the special 
monthly compensation, which has already been granted in this 
case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2007).  
The objective medical evidence reveals no deformity of the 
penis.  Genital examination conducted during the VA 
examination in May 2003 was within normal limits, and it was 
noted during the July 2006 VA examination that the genital 
examination was declined by the veteran because it was not 
related to the veteran's diabetes.  Thus, the Board cannot 
grant a separate compensable evaluation under Diagnostic Code 
7522 for erectile dysfunction without deformity of the penis; 
therefore, this complication is considered part of the 
diabetic process.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in September 2002, 
has his diabetes mellitus, type II been more disabling than 
as currently rated under the present decision.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his diabetes mellitus, type II, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See Gilbert, 1 Vet. App. at 
55. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, dysfunction is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at 
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


